Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2. The RCE filed on May 18, 2021 has been received and made of record. In response to Final Office Action on February 18, 2021, applicants amended independent claims 1, 5, and 9 and maintained dependent claims 2-4, 6-8, and 10-12. NO claim has been added or cancelled after the Final Office Action. Therefore, claims 1-12 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement(IDS) submitted on February 23, 2021 was filed before the mailing date of the RCE application on May 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

4. Applicants’ arguments, in "Remarks", filed on May 18, 2021 with respect to independent claims 1, 5 and 9 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al.(US 2016/0127775 A1) (herein after Zilberstein) in view of Tse et al.(US 2016/0142471 A1) (here in after Tse).

Regarding claim 1, Zilberstein teaches an information processing apparatus(system 100, fig.1; system 300, fig.3, Para-17, 45)  comprising:

a memory(system memory 500, fig.5); and

a processor(central processing unit 520, fig.5) coupled to the memory(memory 500) and configured to:

(display device 111 and content presentation device 110, fig.3), which a first user operates (Para-18), displays a part of one or more first contents(fixed content 320, fig.3) on a first screen(interface 310, fig.3) of the first apparatus(content presentation device 110, display device 111), one or more second contents (interactive content 321 or interactive content 322 or interactive content 324) which are at a position within a range of a determined distance from a second user(user A or use B or user C or user D, fig.3; Para-32: Such other devices can then be detected through short-range signaling mechanisms as being proximate to the content presentation device presenting the primary content to one or more users), who operates a second apparatus which is different from the first apparatus(110, 111), and indicating a position (presence of a user proximate to the presentation device 110, 111)(claim does not define “a position”. “Indicating position” should be defined either in physical position of the second user or display position on the first apparatus) where it is possible to operate by the second user(Para-47, 50) from among the one or more first part of the contents(fixed content 320); and

cause the first apparatus to display, on the first screen, the selected one or more second contents(Para-30: the group delineator 220 can define the group 221 to be those individual users that have been detected as present in a room in which the primary content is being consumed, or as those users that have been detected as viewing a common display device; also Para 31-33, 42) and [an image] indicating that the second user is present at the position  within the range of the predetermined distance from the second user in the vicinity of the selected on or more contents(Para 36-39, 41, 47-50; also fig.4 and related text).

Nevertheless, Zilberstein is not found to teach expressly the information processing apparatus, wherein the processor is further configured to cause the first apparatus to display, on the first screen, an image indicating that the second user is present at the position within the range of the predetermined distance from the second user in the vicinity of the selected on or more contents.

However, Tse teaches an interactive display device, wherein the processor(processor 1102, fig.9, Page-89) is configured to:
cause the first apparatus(interactive display device 102, fig.3) to display, on the first screen(shared workspace 320, fig.3), an image(302, 304, 306, 308, fig.3, Para 45-48) indicating that the second user is present at the position within the range of the predetermined distance from the second user in the vicinity of the selected on or more contents(Para 45-48, 57, 74, 75).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Zilberstein with the teaching of Tse to include the feature in order to provide an interactive display device which updates virtual position associated with individual computing device and update location of a token indicating the virtual position accordingly.

Regarding claim 2, Zilberstein as modified by Tse teaches the information processing apparatus according to claim 1, wherein the processor is further configured to:
 
calculate a position of the second user with in a coordinate system of a second screen of the second apparatus(Para-19, 20, 30, 33, 43, 44, Tse); and
 
cause the first apparatus to display the image by using the calculated position(Para 45-48, 57, 74, 75, Tse).

Regarding claim 3, Zilberstein as modified by Tse teaches the information processing apparatus according to claim 2, wherein the processor is configured to:
 
calculate a position of the second user with coordinates in a window coordinate system of a window including the one or more second contents(Para-19, 20, 30, 33, 43, 44, Tse); and
(Para-19, 20, 30, 33, 43, 44, Tse).

Claims 5, and 9 are rejected for the same reason as mentioned in the rejection of claim 1, since claims 1, 5, and 9 recite identical claim limitations in different formats.

Claims 6, and 10 are rejected for the same reason as mentioned in the rejection of claim 2, since claims 2, 6 and 10 recite identical claim limitations in different formats.

Claims 7, and 11 are rejected for the same reason as mentioned in the rejection of claim 3, since claims 3, 7 and 11 recite identical claim limitations in different formats.

9.	Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al.(US 2016/0127775 A1) in view of Tse et al.(US 2016/0142471 A1) and further in view of Dogra et al.(US 2014/0098138 A1)(herein after Dogra).

Regarding claim 4, Zilberstein as modified by Tse is not found to teach expressly the information processing apparatus according to claim 1, wherein the processor is further configured to: when causing a plurality of the images to be 

However, Dogra teaches a system for augmented reality based smart classroom environment, wherein the processor(processing unit PU 1002, fig.10, Para-57, 59) is further configured to:

 when causing a plurality of the images to be displayed(fig.2-4, Para-38, fig.5, Para-40, 49), determine a display position where the plurality of the images are aggregated based on a center of gravity or a weighted average of the plurality of the images, or determine a position set in advance as the display position where the plurality of the images are aggregated(figs.3&5-7 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Zilberstein further with the teaching of Dogra to include the feature in order to determine location of users in the image, map fetched information associated with the users with the determined location of the users and communicate with the users based on the mapped information.
Claims 8, and 12 are rejected for the same reason as mentioned in the rejection of claim 4, since claims 4, 8 and 12 recite identical claim limitations in different formats.

Examiner Note
10. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692